DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, & 15 objected to because of the following informalities:  

Claim 1: Amend to improve claim form and better reflect the specification. Mistake repeated in claims 8 & 15. Reference Specification Pg. 16.
a speed of the own vehicle within a range in which a minimum level of safety ismet

Appropriate correction is required.

Claims 5, 12, & 19 objected to because of the following informalities:  

Claim 5: Amend to delete superfluous text. Mistake repeated in claims 12 & 19.
calculate a lane recommendation degree of the lane branching at the branch point to be higher as a distance [[1]] to the branch point is smaller.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claims 8 & 15. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A drive control device comprising: a memory; and one or more hardware processors electrically coupled to the memory and configured to function as: an acquisition unit configured to acquire own vehicle information including position information and speed information on an own vehicle, second vehicle information including position information and speed information on a second vehicle present at a periphery of the own vehicle, route information including road information representing a road to be traveled until a destination point is reached from a start point and information representing a lane to be traveled on the road, and map information including lane information on the road, legal speed limit information on the road, lane change propriety information on the road, and work information representing a work zone on the road; a calculation unit configured to calculate lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and a determination unit configured to determine at least one of a travel lane and a speed of the own vehicle within a range in which safety is guaranteed, using a machine learning model that receives the own vehicle information, the second vehicle information, the route information, the map information, and the lane attribute information, and outputs at least one of a travel lane and a speed.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of acquiring, calculating, and determining information relating to lane selection and vehicle speed. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The drive control device, memory, processors, machine learning model, acquisition unit, calculation unit, determination unit, and vehicles  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-7, 9-14, & 16-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claim 7 & 14 – generation unit - generic computer components that apply instructions to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira (US20220082403) in view of Sindhuja (US20210300371).

Claim 1:
Shapira explicitly teaches:
A drive control device comprising: a memory; and one or more hardware processors electrically coupled to the memory and configured to function as:
(Shapira) – “system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150, a map database 160, a user interface 170, and a wireless transceiver 172. Processing unit 110 may include one or more processing devices. In some embodiments, processing unit 110 may include an applications processor 180, an image processor 190, or any other suitable processing device.” (Para 0091)
“In addition to image capture devices, vehicle 200 may include various other components of system 100. For example, processing unit 110 may be included on vehicle 200 either integrated with or separate from an engine control unit (ECU) of the vehicle. Vehicle 200 may also be equipped with a position sensor 130, such as a GPS receiver and may also include a map database 160 and memory units 140 and 150.” (Para 0110)
“System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/or wireless link or links for transmitting data).” (Para 0141)

an acquisition unit configured to acquire own vehicle information including position information and speed information on an own vehicle, 
(Shapira) – “In order to use the map for steering, the host vehicle may determine its position and orientation relative to the map. It seems natural to use a GPS device on board, in order to position the vehicle on the map and in order to find the rotation transformation between the body reference frame and the world reference frame (e.g., North, East and Down).” (0309)
“Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles.” (Para 0353)

second vehicle information including position information and speed information on a second vehicle present at a periphery of the own vehicle, 
(Shapira) – “At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects.” (Para 0170)
“FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, consistent with the disclosed embodiments. At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200). For example, processing unit 110 may determine the position, velocity (e.g., direction and speed), and/or acceleration of the leading vehicle, using the techniques described in connection with FIGS. 5A and 5B, above.” (Para 0183)

route information including road information representing a road to be traveled until a destination point is reached from a start point and information representing a lane to be traveled on the road, and 
(Shapira) – “FIG. 5C is a flowchart showing an exemplary process 500C for detecting road marks and/or lane geometry information in a set of images, consistent with disclosed embodiments. Processing unit 110 may execute monocular image analysis module 402 to implement process 500C.” (Para 0172)
“The road model and/or sparse map may store trajectories associated with a road segment. These trajectories may be referred to as target trajectories, which are provided to autonomous vehicles for autonomous navigation. The target trajectories may be received from multiple vehicles, or may be generated based on actual trajectories or recommended trajectories (actual trajectories with some modifications) received from multiple vehicles. The target trajectories included in the road model or sparse map may be continuously updated (e.g., averaged) with new trajectories received from other vehicles.” (Para 0352)
“Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles. In some embodiments, the vehicles may transmit data relating to a trajectory (e.g., a curve in an arbitrary reference frame), landmarks data, and lane assignment along traveling path to server 1230. Various vehicles travelling along the same road segment at multiple drives may have different trajectories. Server 1230 may identify routes or trajectories associated with each lane from the trajectories received from vehicles through a clustering process.” (Para 0353)

map information including lane information on the road, legal speed limit information on the road, lane change propriety information on the road, and work information representing a work zone on the road;
(Shapira) – “FIG. 10 illustrates examples of types of landmarks that may be represented in sparse map 800. The landmarks may include any visible and identifiable objects along a road segment. The landmarks may be selected such that they are fixed and do not change often with respect to their locations and/or content. The landmarks included in sparse map 800 may be useful in determining a location of vehicle 200 with respect to a target trajectory as the vehicle traverses a particular road segment. Examples of landmarks may include traffic signs, directional signs, general signs (e.g., rectangular signs), roadside fixtures (e.g., lampposts, reflectors, etc.), and any other suitable category. In some embodiments, lane marks on the road, may also be included as landmarks in sparse map 800. Examples of landmarks shown in FIG. 10 include traffic signs, directional signs, roadside fixtures, and general signs. Traffic signs may include, for example, speed limit signs (e.g., speed limit sign 1000), yield signs (e.g., yield sign 1005), route number signs (e.g., route number sign 1010), traffic light signs (e.g., traffic light sign 1015), stop signs (e.g., stop sign 1020). Directional signs may include a sign that includes one or more arrows indicating one or more directions to different places. For example, directional signs may include a highway sign 1025 having arrows for directing vehicles to different roads or places, an exit sign 1030 having an arrow directing vehicles off a road, etc. Accordingly, at least one of the plurality of landmarks may include a road sign.” (Para 0232)
Examiner Note: The ability to recognize road signs and markings allows the system to acquire a wide variety of information including speed limit, road work information, and lane information including markings relating to lane change legality/propriety.

a determination unit configured to determine at least one of a travel lane and a speed of the own vehicle within a range in which safety is guaranteed, using a machine learning model that receives the own vehicle information, the second vehicle information, the route information, the map information, and the lane attribute information, and 
(Shapira) – “For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.” (Para 0161)
“At step 558, processing unit 110 may consider additional sources of information to further develop a safety model for vehicle 200 in the context of its surroundings. Processing unit 110 may use the safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner.” (Para 0175)
“Each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100. These memory units may include various databases and image processing software, as well as a trained system, such as a neural network, or a deep neural network, for example.” (Para 0099)
Examiner Note: A Neural Network is a form of Machine Learning.

outputs at least one of a travel lane and a speed.
(Shapira) – “Based on the calculated target speed, processing unit 110 may transmit electronic signals to throttling system 220, braking system 230, and/or steering system 240 of vehicle 200 to trigger a change in velocity and/or acceleration by, for example, physically depressing the brake or easing up off the accelerator of vehicle 200.” (Para 0161)

Shapira does not fully, explicitly teach:
a calculation unit configured to calculate lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and

Sindhuja, in the same field of endeavor, teaches:
a calculation unit configured to calculate lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and
(Sindhuja) – “The method may further include determining, by the occupancy detection device, feasibility of lane change for the AV to at least one adjacent lane from the plurality of adjacent lanes based on comparison of the effective occupancy probability determined for each of the plurality of adjacent lanes with a predefined probability threshold.” (Para 0005)
“At step 408, a set of kinematic parameters associated with each of the at least one neighboring vehicle may be determined in each frame. In other words, a separate set of kinematic parameters may be determined for each of the at least one neighboring vehicle. The information captured in response to the tracking the at least one neighboring vehicle may be utilized to determine the set of kinematic parameters. The set of kinematic parameters may include, but are not limited to a relative speed with respect to the AV 104, a relative position with respect to the AV 104, a relative distance with respect to the AV 104, and a relative direction of motion with respect to the AV 104.” (Para 0040)
“At step 414, feasibility of lane change for the AV 104 to at least one adjacent lane from the plurality of adjacent lanes may be determined. In some embodiments, the effective occupancy probability associated with each the plurality of adjacent lanes may be compared with a predefined probability threshold. Thereafter, it may be determined that the effective occupancy probability determined for each of the at least one adjacent lane is greater than the predefined probability threshold. Thus, each of the at least one adjacent lane may further be evaluated to determine the feasibility of lane change for the AV 104 to one of the at least one adjacent lane.” (Para 0043)
Examiner Note: Feasibility of lane change corresponds with propriety of travelling each lane. Effective occupancy probability corresponds to lane recommendation degree.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the system for determining lane change feasibility of Sindhuja. One of ordinary skill in the art would have been motivated to make these modifications in order to “develop a system or method that may determine lane change feasibility accurately and quickly, irrespective of light and road conditions, while using minimal sensors and computations.” (Sindhuja Para 0004)

Claim 2:
Shapira, in combination with the references relied upon in Claim 1, teach those respective limitations. Shapira does not fully teach the following limitations. However, Sindhuja further teaches:
wherein the calculation unit is configured to identify the work zone from the work information, and set a propriety of traveling in a lane including the work zone to be untravelable.
(Sindhuja) – “The occupancy detection device 202 may receive a point cloud data that includes an environmental information of a plurality of objects (for example an obstacle, pedestrians, animals, construction boards, barricades and a vehicle) from one of a plurality of sensors 204 placed at various locations within the AV 104.” (Para 0024)
“The method may further include determining, by the occupancy detection device, feasibility of lane change for the AV to at least one adjacent lane from the plurality of adjacent lanes based on comparison of the effective occupancy probability determined for each of the plurality of adjacent lanes with a predefined probability threshold.” (Para 0005)
“At step 414, feasibility of lane change for the AV 104 to at least one adjacent lane from the plurality of adjacent lanes may be determined. In some embodiments, the effective occupancy probability associated with each the plurality of adjacent lanes may be compared with a predefined probability threshold. Thereafter, it may be determined that the effective occupancy probability determined for each of the at least one adjacent lane is greater than the predefined probability threshold. Thus, each of the at least one adjacent lane may further be evaluated to determine the feasibility of lane change for the AV 104 to one of the at least one adjacent lane.” (Para 0043)
“the policy control module 312 may make a decision of lane change for the AV 104 based on the set of kinematic parameters and the effective probability of occupancy, i.e., whether the lane change is feasible or not.” (Para 0035)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the system for determining lane change feasibility of Sindhuja. One of ordinary skill in the art would have been motivated to make these modifications in order to “develop a system or method that may determine lane change feasibility accurately and quickly, irrespective of light and road conditions, while using minimal sensors and computations.” (Sindhuja Para 0004)

Claim 3: 
Shapira, in combination with the references relied upon in Claim 1, teach those respective limitations. Shapira does not fully teach the following limitations. However, Sindhuja further teaches:
wherein the calculation unit is configured to calculate a relative distance between the second vehicle traveling a lane at a periphery of a lane traveled by the own vehicle and the own vehicle based on the position information on the own vehicle, the position information on the second vehicle, and the lane information, 
(Sindhuja) – “The vehicle kinematic calculator 308 may be configured to receive the output generated by the environment data extraction module 306. Once the plurality of neighboring vehicles is detected by the environment data extraction module 306, the vehicle kinematic calculator 308 may determine a set of kinematic parameters associated with each of the plurality of neighboring vehicle. In some embodiments, the localization information associated with each of the plurality of neighboring vehicle may be utilized to determine the set of kinematic parameters. The set of kinematic parameters may include, but is not limited to a relative speed with respect to the AV 104, a relative position with respect to the AV 104, a relative distance with respect to the AV 104, and a relative direction of motion with respect to the AV 104. Furthermore, the vehicle kinematic calculator 308 may be communicatively coupled to the lane change feasibility module 310 and the policy control module 312.” (Para 0033)

calculate a relative speed between the own vehicle and the second vehicle based on the speed information on the own vehicle and the speed information on the second vehicle, and, 
(Sindhuja) – “The vehicle kinematic calculator 308 may be configured to receive the output generated by the environment data extraction module 306. Once the plurality of neighboring vehicles is detected by the environment data extraction module 306, the vehicle kinematic calculator 308 may determine a set of kinematic parameters associated with each of the plurality of neighboring vehicle. In some embodiments, the localization information associated with each of the plurality of neighboring vehicle may be utilized to determine the set of kinematic parameters. The set of kinematic parameters may include, but is not limited to a relative speed with respect to the AV 104, a relative position with respect to the AV 104, a relative distance with respect to the AV 104, and a relative direction of motion with respect to the AV 104. Furthermore, the vehicle kinematic calculator 308 may be communicatively coupled to the lane change feasibility module 310 and the policy control module 312.” (Para 0033)

if the relative distance is smaller than a first threshold and the relative speed is higher than a second threshold, set a propriety of traveling the lane at the periphery to be untravelable.
(Sindhuja) – “After detecting the presence of the obstacles on a road, other required parameters such as the direction of the movement of obstacles, their relative position and relative velocity with respect to the AV 104 may be calculated. Based on the calculated parameters, a distance between the AV 104 and neighboring vehicles is calculated. Then, the probability of occupancy for adjacent lanes may be determined. Based on the calculated probability of occupancy, control policies for lane change feasibility may be established that may be further transmitted to the vehicle control module 314 for planning lane change maneuver, such as, acceleration, deceleration, lane change, continue on present lane, and determination of steering values.” (Para 0037)
“At step 414, feasibility of lane change for the AV 104 to at least one adjacent lane from the plurality of adjacent lanes may be determined. In some embodiments, the effective occupancy probability associated with each the plurality of adjacent lanes may be compared with a predefined probability threshold. Thereafter, it may be determined that the effective occupancy probability determined for each of the at least one adjacent lane is greater than the predefined probability threshold. Thus, each of the at least one adjacent lane may further be evaluated to determine the feasibility of lane change for the AV 104 to one of the at least one adjacent lane.” (Para 0043)
“Referring now to FIG. 6, determination of effective probability of occupancy for a plurality of neighboring vehicles is illustrated, in accordance with an exemplary embodiment. A view 600 is depicted, which include a first lane 602, a second lane 604, and a third lane 606. Further, the view 600 includes an AV 608 (analogous to the AV 104 and the AV 502) and a plurality of neighboring vehicles… Initially, an available free space, for example, a free zone 610 with respect to a horizontal reference axis 612 of the AV 608 in the adjacent first lane 602 may be determined. Here, maximum dimensions of the AV 608 are ‘LH’ (length of the AV 608) and ‘BH’ (breadth of the AV 608). In order to establish the free zone 610, a condition, i.e., ‘FZL’>=‘LH’ and ‘FZB’>=‘BH,’ is required to be satisfied for free space availability. In this condition, ‘FZL’ and ‘FZB’ may respectively represent length and breadth of the free zone 610.” (Para 0052)
“Referring now to FIG. 7, illustrates a table 700 representing lane change feasibility options available to the AV for lane change to an adjacent lane in various exemplary scenarios, in accordance with an exemplary embodiment.” (Para 0063)

    PNG
    media_image1.png
    459
    712
    media_image1.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the system for determining lane change feasibility of Sindhuja. One of ordinary skill in the art would have been motivated to make these modifications in order to “develop a system or method that may determine lane change feasibility accurately and quickly, irrespective of light and road conditions, while using minimal sensors and computations.” (Sindhuja Para 0004)

Claim 7:
Shapira, in combination with the references relied upon in Claim 1, teach those respective limitations. Shapira further teaches:
wherein the hardware processors are further configured to function as: a generation unit configured to generate one or more images that represent, by pixel values, at least one of a propriety of traveling, a lane recommendation degree, and a target speed at the periphery of the own vehicle based on the own vehicle information, the second vehicle information, the route information, the map information, and the lane attribute information, and 
(Shapira) – “system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150, a map database 160, a user interface 170, and a wireless transceiver 172. Processing unit 110 may include one or more processing devices. In some embodiments, processing unit 110 may include an applications processor 180, an image processor 190, or any other suitable processing device. Similarly, image acquisition unit 120 may include any number of image acquisition devices and components depending on the requirements of a particular application. In some embodiments, image acquisition unit 120 may include one or more image capture devices (e.g., cameras), such as image capture device 122, image capture device 124, and image capture device 126. System 100 may also include a data interface 128 communicatively connecting processing device 110 to image acquisition device 120.” (Para 0091)
“The first image capture device 122 may have a scan rate associated with acquisition of each of the first series of image scan lines. The scan rate may refer to a rate at which an image sensor can acquire image data associated with each pixel included in a particular scan line.” (Para 0121)
“For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.” (Para 0161)

wherein the determination unit is configured to receive input of the own vehicle information, the second vehicle information, the route information, the map information, and the lane attribute information via the one or more images. 
(Shapira) – “System 100 may also include a data interface 128 communicatively connecting processing device 110 to image acquisition device 120.” (Para 0091)
“For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.” (Para 0161)

Claim 8:
Shapira explicitly teaches:
A drive control method comprising:
(Shapira) – “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation.” (Para 0005)
“System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/or wireless link or links for transmitting data).” (Para 0141)

acquiring, by a drive control device, own vehicle information including position information and speed information on an own vehicle, 
(Shapira) – “In order to use the map for steering, the host vehicle may determine its position and orientation relative to the map. It seems natural to use a GPS device on board, in order to position the vehicle on the map and in order to find the rotation transformation between the body reference frame and the world reference frame (e.g., North, East and Down).” (0309)
“Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles.” (Para 0353)

second vehicle information including position information and speed information on a second vehicle present at a periphery of the own vehicle, 
(Shapira) – “At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects.” (Para 0170)
“FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, consistent with the disclosed embodiments. At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200). For example, processing unit 110 may determine the position, velocity (e.g., direction and speed), and/or acceleration of the leading vehicle, using the techniques described in connection with FIGS. 5A and 5B, above.” (Para 0183)

route information including road information representing a road to be traveled until a destination point is reached from a start point and information representing a lane to be traveled on the road, and 
(Shapira) – “FIG. 5C is a flowchart showing an exemplary process 500C for detecting road marks and/or lane geometry information in a set of images, consistent with disclosed embodiments. Processing unit 110 may execute monocular image analysis module 402 to implement process 500C.” (Para 0172)
“The road model and/or sparse map may store trajectories associated with a road segment. These trajectories may be referred to as target trajectories, which are provided to autonomous vehicles for autonomous navigation. The target trajectories may be received from multiple vehicles, or may be generated based on actual trajectories or recommended trajectories (actual trajectories with some modifications) received from multiple vehicles. The target trajectories included in the road model or sparse map may be continuously updated (e.g., averaged) with new trajectories received from other vehicles.” (Para 0352)
“Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles. In some embodiments, the vehicles may transmit data relating to a trajectory (e.g., a curve in an arbitrary reference frame), landmarks data, and lane assignment along traveling path to server 1230. Various vehicles travelling along the same road segment at multiple drives may have different trajectories. Server 1230 may identify routes or trajectories associated with each lane from the trajectories received from vehicles through a clustering process.” (Para 0353)

map information including lane information on the road, legal speed limit information on the road, lane change propriety information on the road, and work information representing a work zone on the road;
(Shapira) – “FIG. 10 illustrates examples of types of landmarks that may be represented in sparse map 800. The landmarks may include any visible and identifiable objects along a road segment. The landmarks may be selected such that they are fixed and do not change often with respect to their locations and/or content. The landmarks included in sparse map 800 may be useful in determining a location of vehicle 200 with respect to a target trajectory as the vehicle traverses a particular road segment. Examples of landmarks may include traffic signs, directional signs, general signs (e.g., rectangular signs), roadside fixtures (e.g., lampposts, reflectors, etc.), and any other suitable category. In some embodiments, lane marks on the road, may also be included as landmarks in sparse map 800. Examples of landmarks shown in FIG. 10 include traffic signs, directional signs, roadside fixtures, and general signs. Traffic signs may include, for example, speed limit signs (e.g., speed limit sign 1000), yield signs (e.g., yield sign 1005), route number signs (e.g., route number sign 1010), traffic light signs (e.g., traffic light sign 1015), stop signs (e.g., stop sign 1020). Directional signs may include a sign that includes one or more arrows indicating one or more directions to different places. For example, directional signs may include a highway sign 1025 having arrows for directing vehicles to different roads or places, an exit sign 1030 having an arrow directing vehicles off a road, etc. Accordingly, at least one of the plurality of landmarks may include a road sign.” (Para 0232)
Examiner Note: The ability to recognize road signs and markings allows the system to acquire a wide variety of information including speed limit, road work information, and lane information including markings relating to lane change legality/propriety.

determining, by the drive control device, at least one of a travel lane and a speed of the own vehicle within a range in which safety is guaranteed, using a machine learning model that receives the own vehicle information, the second vehicle information, the route information, the map information, and the lane attribute information, and 
(Shapira) – “For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.” (Para 0161)
“At step 558, processing unit 110 may consider additional sources of information to further develop a safety model for vehicle 200 in the context of its surroundings. Processing unit 110 may use the safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner.” (Para 0175)
“Each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100. These memory units may include various databases and image processing software, as well as a trained system, such as a neural network, or a deep neural network, for example.” (Para 0099)
Examiner Note: A Neural Network is a form of Machine Learning.

outputs at least one of a travel lane and a speed.
(Shapira) – “Based on the calculated target speed, processing unit 110 may transmit electronic signals to throttling system 220, braking system 230, and/or steering system 240 of vehicle 200 to trigger a change in velocity and/or acceleration by, for example, physically depressing the brake or easing up off the accelerator of vehicle 200.” (Para 0161)

Shapira does not fully, explicitly teach:
calculating, by the drive control device, lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and

Sindhuja, in the same field of endeavor, teaches:
calculating, by the drive control device, lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and
(Sindhuja) – “The method may further include determining, by the occupancy detection device, feasibility of lane change for the AV to at least one adjacent lane from the plurality of adjacent lanes based on comparison of the effective occupancy probability determined for each of the plurality of adjacent lanes with a predefined probability threshold.” (Para 0005)
“At step 408, a set of kinematic parameters associated with each of the at least one neighboring vehicle may be determined in each frame. In other words, a separate set of kinematic parameters may be determined for each of the at least one neighboring vehicle. The information captured in response to the tracking the at least one neighboring vehicle may be utilized to determine the set of kinematic parameters. The set of kinematic parameters may include, but are not limited to a relative speed with respect to the AV 104, a relative position with respect to the AV 104, a relative distance with respect to the AV 104, and a relative direction of motion with respect to the AV 104.” (Para 0040)
“At step 414, feasibility of lane change for the AV 104 to at least one adjacent lane from the plurality of adjacent lanes may be determined. In some embodiments, the effective occupancy probability associated with each the plurality of adjacent lanes may be compared with a predefined probability threshold. Thereafter, it may be determined that the effective occupancy probability determined for each of the at least one adjacent lane is greater than the predefined probability threshold. Thus, each of the at least one adjacent lane may further be evaluated to determine the feasibility of lane change for the AV 104 to one of the at least one adjacent lane.” (Para 0043)
Examiner Note: Feasibility of lane change corresponds with propriety of travelling each lane. Effective occupancy probability corresponds to lane recommendation degree.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the system for determining lane change feasibility of Sindhuja. One of ordinary skill in the art would have been motivated to make these modifications in order to “develop a system or method that may determine lane change feasibility accurately and quickly, irrespective of light and road conditions, while using minimal sensors and computations.” (Sindhuja Para 0004)

Claim 9:
Rejected using the same rationale as Claim 2

Claim 10:
Rejected using the same rationale as Claim 3

Claim 14:
Rejected using the same rationale as Claim 7

Claim 15:
Shapira explicitly teaches:
A computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to function as:
(Shapira) – “non-transitory computer-readable storage media may store program instructions, which are executed by at least one processing device and perform any of the methods described herein.” (Para 0012)
“system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150, a map database 160, a user interface 170, and a wireless transceiver 172. Processing unit 110 may include one or more processing devices. In some embodiments, processing unit 110 may include an applications processor 180, an image processor 190, or any other suitable processing device.” (Para 0091)
“In addition to image capture devices, vehicle 200 may include various other components of system 100. For example, processing unit 110 may be included on vehicle 200 either integrated with or separate from an engine control unit (ECU) of the vehicle. Vehicle 200 may also be equipped with a position sensor 130, such as a GPS receiver and may also include a map database 160 and memory units 140 and 150.” (Para 0110)
“System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/or wireless link or links for transmitting data).” (Para 0141)

an acquisition unit configured to acquire own vehicle information including position information and speed information on an own vehicle, 
(Shapira) – “In order to use the map for steering, the host vehicle may determine its position and orientation relative to the map. It seems natural to use a GPS device on board, in order to position the vehicle on the map and in order to find the rotation transformation between the body reference frame and the world reference frame (e.g., North, East and Down).” (0309)
“Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles.” (Para 0353)

second vehicle information including position information and speed information on a second vehicle present at a periphery of the own vehicle, 
(Shapira) – “At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects.” (Para 0170)
“FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, consistent with the disclosed embodiments. At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200). For example, processing unit 110 may determine the position, velocity (e.g., direction and speed), and/or acceleration of the leading vehicle, using the techniques described in connection with FIGS. 5A and 5B, above.” (Para 0183)

route information including road information representing a road to be traveled until a destination point is reached from a start point and information representing a lane to be traveled on the road, and 
(Shapira) – “FIG. 5C is a flowchart showing an exemplary process 500C for detecting road marks and/or lane geometry information in a set of images, consistent with disclosed embodiments. Processing unit 110 may execute monocular image analysis module 402 to implement process 500C.” (Para 0172)
“The road model and/or sparse map may store trajectories associated with a road segment. These trajectories may be referred to as target trajectories, which are provided to autonomous vehicles for autonomous navigation. The target trajectories may be received from multiple vehicles, or may be generated based on actual trajectories or recommended trajectories (actual trajectories with some modifications) received from multiple vehicles. The target trajectories included in the road model or sparse map may be continuously updated (e.g., averaged) with new trajectories received from other vehicles.” (Para 0352)
“Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles. In some embodiments, the vehicles may transmit data relating to a trajectory (e.g., a curve in an arbitrary reference frame), landmarks data, and lane assignment along traveling path to server 1230. Various vehicles travelling along the same road segment at multiple drives may have different trajectories. Server 1230 may identify routes or trajectories associated with each lane from the trajectories received from vehicles through a clustering process.” (Para 0353)

map information including lane information on the road, legal speed limit information on the road, lane change propriety information on the road, and work information representing a work zone on the road;
(Shapira) – “FIG. 10 illustrates examples of types of landmarks that may be represented in sparse map 800. The landmarks may include any visible and identifiable objects along a road segment. The landmarks may be selected such that they are fixed and do not change often with respect to their locations and/or content. The landmarks included in sparse map 800 may be useful in determining a location of vehicle 200 with respect to a target trajectory as the vehicle traverses a particular road segment. Examples of landmarks may include traffic signs, directional signs, general signs (e.g., rectangular signs), roadside fixtures (e.g., lampposts, reflectors, etc.), and any other suitable category. In some embodiments, lane marks on the road, may also be included as landmarks in sparse map 800. Examples of landmarks shown in FIG. 10 include traffic signs, directional signs, roadside fixtures, and general signs. Traffic signs may include, for example, speed limit signs (e.g., speed limit sign 1000), yield signs (e.g., yield sign 1005), route number signs (e.g., route number sign 1010), traffic light signs (e.g., traffic light sign 1015), stop signs (e.g., stop sign 1020). Directional signs may include a sign that includes one or more arrows indicating one or more directions to different places. For example, directional signs may include a highway sign 1025 having arrows for directing vehicles to different roads or places, an exit sign 1030 having an arrow directing vehicles off a road, etc. Accordingly, at least one of the plurality of landmarks may include a road sign.” (Para 0232)
Examiner Note: The ability to recognize road signs and markings allows the system to acquire a wide variety of information including speed limit, road work information, and lane information including markings relating to lane change legality/propriety.

a determination unit configured to determine at least one of a travel lane and a speed of the own vehicle within a range in which safety is guaranteed, using a machine learning model that receives the own vehicle information, the second vehicle information, the route information, the map information, and the lane attribute information, and 
(Shapira) – “For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like.” (Para 0161)
“At step 558, processing unit 110 may consider additional sources of information to further develop a safety model for vehicle 200 in the context of its surroundings. Processing unit 110 may use the safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner.” (Para 0175)
“Each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100. These memory units may include various databases and image processing software, as well as a trained system, such as a neural network, or a deep neural network, for example.” (Para 0099)
Examiner Note: A Neural Network is a form of Machine Learning.

outputs at least one of a travel lane and a speed.
(Shapira) – “Based on the calculated target speed, processing unit 110 may transmit electronic signals to throttling system 220, braking system 230, and/or steering system 240 of vehicle 200 to trigger a change in velocity and/or acceleration by, for example, physically depressing the brake or easing up off the accelerator of vehicle 200.” (Para 0161)

Shapira does not fully, explicitly teach:
a calculation unit configured to calculate lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and

Sindhuja, in the same field of endeavor, teaches:
a calculation unit configured to calculate lane attribute information including at least one of a lane recommendation degree of each lane included in the lane information, a propriety of traveling each lane, and a target speed in each lane, based on the own vehicle information, the second vehicle information, the route information, and the map information; and
(Sindhuja) – “The method may further include determining, by the occupancy detection device, feasibility of lane change for the AV to at least one adjacent lane from the plurality of adjacent lanes based on comparison of the effective occupancy probability determined for each of the plurality of adjacent lanes with a predefined probability threshold.” (Para 0005)
“At step 408, a set of kinematic parameters associated with each of the at least one neighboring vehicle may be determined in each frame. In other words, a separate set of kinematic parameters may be determined for each of the at least one neighboring vehicle. The information captured in response to the tracking the at least one neighboring vehicle may be utilized to determine the set of kinematic parameters. The set of kinematic parameters may include, but are not limited to a relative speed with respect to the AV 104, a relative position with respect to the AV 104, a relative distance with respect to the AV 104, and a relative direction of motion with respect to the AV 104.” (Para 0040)
“At step 414, feasibility of lane change for the AV 104 to at least one adjacent lane from the plurality of adjacent lanes may be determined. In some embodiments, the effective occupancy probability associated with each the plurality of adjacent lanes may be compared with a predefined probability threshold. Thereafter, it may be determined that the effective occupancy probability determined for each of the at least one adjacent lane is greater than the predefined probability threshold. Thus, each of the at least one adjacent lane may further be evaluated to determine the feasibility of lane change for the AV 104 to one of the at least one adjacent lane.” (Para 0043)
Examiner Note: Feasibility of lane change corresponds with propriety of travelling each lane. Effective occupancy probability corresponds to lane recommendation degree.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the system for determining lane change feasibility of Sindhuja. One of ordinary skill in the art would have been motivated to make these modifications in order to “develop a system or method that may determine lane change feasibility accurately and quickly, irrespective of light and road conditions, while using minimal sensors and computations.” (Sindhuja Para 0004)

Claim 16:
Rejected using the same rationale as Claim 2

Claim 17:
Rejected using the same rationale as Claim 3


Claim(s) 4-6, 11-13, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira (US20220082403) in view of Sindhuja (US20210300371) further in view of Sumizawa (US20170082452).

Claim 4:
Shapira, in combination with the references relied upon in Claim 1, teach those respective limitations. Shapira further teaches:
wherein the calculation unit is configured to identify a distance d between each lane and the lane to be traveled from the road information, and 
 (Shapira) – “FIG. 5C is a flowchart showing an exemplary process 500C for detecting road marks and/or lane geometry information in a set of images, consistent with disclosed embodiments. Processing unit 110 may execute monocular image analysis module 402 to implement process 500C. At step 550, processing unit 110 may detect a set of objects by scanning one or more images. To detect segments of lane markings, lane geometry information, and other pertinent road marks, processing unit 110 may filter the set of objects to exclude those determined to be irrelevant (e.g., minor potholes, small rocks, etc.). At step 552, processing unit 110 may group together the segments detected in step 550 belonging to the same road mark or lane mark. Based on the grouping, processing unit 110 may develop a model to represent the detected segments, such as a mathematical model.” (Para 0172)
“At step 554, processing unit 110 may construct a set of measurements associated with the detected segments.” (Para 0173)
Examiner Note: Lane geometry and lane markings are used to construct measurements. Therefore, measurements associated with detected segments corresponds with distance between each lane.

Shapira does not explicitly teach:
calculate the lane recommendation degree of each lane to be higher as the distance d is smaller.

Sumizawa, in the same field of endeavor, teaches:
calculate the lane recommendation degree of each lane to be higher as the distance d is smaller.
(Sumizawa) – The configuration of the lane change coefficient table TB is explained with reference to FIG. 8. In the lane change coefficient table, a distance from the present position of the own vehicle 10 to an entrance point to a lane unchangeable section (hereinafter represented as “remaining distance of the lane changeable section” as appropriate) and a coefficient corresponding to the number of times of a lane change are registered.” (Para 0091)
“Recommendation degree=(second distance−first distance)×imaginary speed difference/lane change coefficient (3)” (Para 0167)

    PNG
    media_image2.png
    245
    327
    media_image2.png
    Greyscale

Examiner Note: Specification Fig. 4 shows distance “d” to be between the driven center lines of multiple lanes of traffic. Therefore an increased distance “d” corresponds to more lane changes and a decreased distance “d” corresponds to fewer lane changes. Per Fig. 8 a greater number of lane changes results in a lower recommendation degree.


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the lane recommendation calculation method of Sumizawa. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide a lane selecting device and a lane selecting method that execute processing taking into account the fact that a plurality of lanes are provided in a road.” (Sumizawa Para 0008)

Claim 5:
Shapira, in combination with the references relied upon in Claim 1, teach those respective limitations. Shapira does not fully teach the following limitations. However, Sumizawa further teaches:
wherein the calculation unit is configured to identify a branch point of a lane from the road information, and, if the lane to be travel is changed to another lane at the branch point, calculate a lane recommendation degree of the lane branching at the branch point to be higher as a distance 1 to the branch point is smaller.
(Sumizawa) – “The lane changeable section is a section set as a section in which the own vehicle 10 can change a lane during the automatic traveling and is a section obtained by excluding the lane unchangeable section explained below in a section from the present position of the own vehicle 10 to the next branching portion or the like.” (Para 0094)
“As shown in FIG. 5, the recommended-lane selecting section 171 specifies the next branching portion or the like (step S10).” (Para 0096)
“the recommended-lane selecting section 171 specifies a lane in which the own vehicle 10 is currently traveling and a lane in which the own vehicle 10 should travel when entering the next branching portion or the like (step S11). The control section 170 specifies an advancing direction in the branching portion or the like on the basis of the destination of the route guide, the present position of the own vehicle 10, and the map database 541 and specifies, on the basis of the specified advancing direction, a lane in which the own vehicle 10 should travel in a section immediately before the branching portion or the like.” (Para 0097)
“FIG. 10D is a diagram showing a recommendation degree for each of the lanes calculated according to the remaining distance of the lane changeable section.” (Para 0106)


    PNG
    media_image3.png
    181
    318
    media_image3.png
    Greyscale

Examiner Note: Recommendation degree increases as distance to the branching portion decreases.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the lane recommendation calculation method of Sumizawa. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide a lane selecting device and a lane selecting method that execute processing taking into account the fact that a plurality of lanes are provided in a road.” (Sumizawa Para 0008)

Claim 6:
Shapira, in combination with the references relied upon in Claim 1, teach those respective limitations. Shapira further teaches:
wherein the calculation unit is configured to calculate the target speed [in each lane] based on the position information on the own vehicle, the speed information on the own vehicle, the position information on the second vehicle, the speed information on the second vehicle, and the legal speed limit information.
(Shapira) – “processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like. In addition, processing unit 110 may calculate a target speed for vehicle 200 based on sensory input (e.g., information from radar) and input from other systems of vehicle 200, such as throttling system 220, braking system 230, and/or steering system 240 of vehicle 200.” (Para 0161)
“FIG. 10 illustrates examples of types of landmarks that may be represented in sparse map 800… Examples of landmarks may include traffic signs, directional signs, general signs (e.g., rectangular signs), roadside fixtures (e.g., lampposts, reflectors, etc.), and any other suitable category… Traffic signs may include, for example, speed limit signs (e.g., speed limit sign 1000), yield signs (e.g., yield sign 1005), route number signs (e.g., route number sign 1010), traffic light signs (e.g., traffic light sign 1015), stop signs (e.g., stop sign 1020).” (Para 0232)
Examiner Note: Bracketed text not explicitly taught in the primary reference, but is taught by non-primary reference later in the rejection.

Shapira does not teach:
in each lane

Sumizawa, in the same field of endeavor, teaches:
[target speed] in each lane
(Sumizawa) – “The lane attribute information 711 includes a lane ID 712, a lane type 713, and planned vehicle speed 714. The lane type 713 is information indicating types of lanes such as a traveling lane, an overtaking lane, and a climbing lane. The planned vehicle speed (a predicted value of traveling vehicle speed) 714 is average vehicle speed in the case in which the own vehicle 10 travels in a lane indicated by the lane ID 712.” (Para 0089)

    PNG
    media_image4.png
    401
    381
    media_image4.png
    Greyscale


Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the autonomous vehicle system of Shapira with the lane recommendation calculation method of Sumizawa. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide a lane selecting device and a lane selecting method that execute processing taking into account the fact that a plurality of lanes are provided in a road.” (Sumizawa Para 0008)

Claim 11:
Rejected using the same rationale as Claim 4

Claim 12:
Rejected using the same rationale as Claim 5

Claim 13:
Rejected using the same rationale as Claim 6

Claim 18:
Rejected using the same rationale as Claim 4

Claim 19:
Rejected using the same rationale as Claim 5

Claim 20:
Rejected using the same rationale as Claim 6

Conclusion
The prior art made of record but not relied upon is considered pertinent to the applicant’s disclosure.
Nariyambut Murali (US-20170267177) teaches a method for determining a position of a vehicle in a lane.
Komuro (US-20200385020) teaches the use of a recommended lane determiner.
Onofrio (US-20200249684) teaches the use of machine learning to detect and compute locations of lane lines
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667          

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667         


October 19, 2022